Citation Nr: 0903359	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-29 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for service-
connected gastroesophageal reflux disease (GERD), currently 
evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board previously denied this claim in a decision dated in 
June 2006.  Pursuant to a Joint Motion to Remand, the Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision in an Order dated in November 2007.  The Court 
remanded the case to the Board for readjudication consistent 
with the joint motion.  The case has been returned to the 
Board for readjudication.    


FINDING OF FACT

The veteran's service-connected GERD is aggravated by 
service-connected generalized anxiety syndrome and is 
characterized by symptoms of epigastric distress, dysphagia, 
pyrosis, regurgitation, and right arm and shoulder pain.    


CONCLUSION OF LAW

The schedular criteria for an initial rating of 10 percent 
for service-connected GERD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.114, Diagnostic Code 7346 (2008).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
veteran in correspondence dated in June 2004.  In that 
letter, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Although no longer required 
by the regulations, the RO also requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  An additional VCAA-compliant letter was sent 
to the veteran in May 2005.  That letter included an 
explanation of what the evidence must show to establish a 
higher disability rating.    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the veteran's service treatment 
records; VA medical center (VAMC) treatment records; and 
provided two VA examinations in June 2004 and November 2004, 
reports of which are contained in the claims file.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria 

Service connection for aggravation of GERD by service-
connected anxiety was granted by the RO in an August 2004 
rating decision.  An initial noncompensable rating was 
assigned under 38 C.F.R. § 4.114, Diagnostic Code 7346, as 
analogous to hiatal hernia.  The Board came to the same 
result in a June 2006 decision.  The Court remanded this 
issue to the Board in November 2007.  According to a November 
2007 Joint Motion for Partial Remand, the case was remanded 
because the Board failed to provide an adequate statement of 
reasons or bases for its decision as to GERD.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 
 
When rating the veteran's service-connected disability, his 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, however, as here, higher 
evaluations for separate periods based on the facts found 
during the appeal period are available. See Fenderson v. 
West, 12 Vet. App. 119 (1999).
 
Under Diagnostic Code 7346, the maximum schedular rating of 
60 percent is warranted when there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity. 
 
During the current appeal, the regulation pertinent to 
secondary service connection by aggravation was amended.  
Prior to October 10, 2006, when aggravation of a non-service-
connected disability was proximately due to or the result of 
a service connected condition, such disability was 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310 (2005);  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Effective 
October 10, 2006, a new paragraph was added to 38 C.F.R. § 
3.310, clarifying the process by which such ratings are 
established.  Specifically, when service connection is 
granted on a secondary basis, the rating specialist will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity 
from the current level.  38 C.F.R. § 3.310 (2008).

A review of the regulatory comments make clear that, under 
the new regulation, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity, and that it is not enough merely 
that an examiner concludes that there is "aggravation."  
See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

Analysis 

VA treatment records dated from April 1998 to August 2005 
showed that the first mention of GERD occurred in a June 2001 
entry; Dr. A.D. listed GERD as a diagnosis and prescribed 
Zantac for treatment.  A May 2002 record shows that the 
veteran was still taking Zantac at that time.  A May 2003 
entry shows the veteran requested more Zantac because it 
helped with his GERD, and it was noted that the veteran 
should continue on the medication as the occasion required.  

In his May 2004 claim, the veteran stated that he had been 
diagnosed with GERD and believed that the condition could 
have been caused by stress associated with his service-
connected anxiety disorder.  He claimed that his GERD 
symptoms worsened with the onset of anxiety or nervousness.  

In a report from a June 2004 VA examination, Dr. I.W. stated 
that he believed the veteran's GERD symptoms began in 2001, 
but the veteran never underwent testing.   He observed that 
the veteran took Ranitidine twice a day.  The veteran 
informed the doctor that without the medication he wakes up 
choking at night.  He experienced no symptoms while taking 
the medication.  The veteran reported increased symptoms upon 
eating spicy foods.  He also stated that anxiety and 
depression caused abdominal discomfort about once a week, 
lasting from one to two hours.  The veteran never had hernia 
surgery, malignancies or dysphagia (difficulty swallowing), 
but he experienced belching.  Dr. I.W. stated that GERD does 
not cause many diseases, but in the veteran's case, it 
appeared that his GERD was exacerbated by anxiety and 
depression.  The doctor explained that GERD did not interfere 
with the veteran's daily work and caused no functional 
impairment.  

In the September 2004 notice of disagreement, the veteran's 
representative stated that the veteran's GERD caused daily 
epigastric distress, with frequent dysphagia during the day 
and pyrosis (heartburn) at night.  The notice reported that 
the veteran suffered from daily right arm and shoulder pain.  

A November 2004 VA examination was scheduled to reconcile 
symptoms reported by the veteran's representative and 
symptoms reported by the veteran during his June 2004 VA 
examination.  A report of the November 2004 examination shows 
that the veteran believed his GERD symptoms had worsened 
since they began several years prior to the examination.  The 
veteran stated that increased medication resolved most of the 
symptoms.  For residual symptoms, the veteran said that he 
took his wife's antacids at bedtime.  In addition to 
previously recorded symptoms, the veteran reported 
occasionally choking during the day when eating too quickly 
and choking during the night, which interrupted sleep twice a 
week, at maximum.   The veteran did not understand a question 
concerning heartburn and stated that his only symptom was 
acid reflux.  The veteran told the examiner that the 
condition had not adversely affected his daily activities or 
his occupation.  

In a December 2004 addendum, the VA examiner reported that 
the upper gastrointestinal series failed to confirm a 
diagnosis.  The examiner amended the diagnosis to dyspepsia 
and stated there was insufficient evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residuals of GERD.  

In his January 2005 Substantive Appeal, the veteran 
reiterated the complaints noted in the September 2004 Notice 
of Disagreement.  The veteran maintained that he experienced 
regurgitation, dysphagia, epigastric distress, and shoulder 
pain.  

A VA treatment noted dated in January 2005 showed that the 
veteran complained of right arm and shoulder pain.  He 
indicated that he felt as if the pain was in the muscle and 
joint.  Active outpatient medications included Ranitidine 
taken daily for heartburn and acid reflux.  

The July 2005 VA general examination report showed that the 
veteran believed the medication for his GERD helped, although 
he still experienced pyrosis about once a week, sometimes at 
night, even when taking medication.  

As previously stated, the Board finds it proper to apply the 
prior version of 38 C.F.R. § 3.310.  As such, the veteran did 
not have the burden of proving a baseline level of GERD 
symptoms for the purpose of comparing pre-anxiety and post-
anxiety GERD severity.  Here, the Board will not make a 
baseline determination.  The onset of GERD was not noted 
until June 2001, over three years after the January 1998 
grant of service connection for anxiety.  In his original 
claim for service connection of GERD, the veteran stated that 
the condition could have been caused by anxiety, not just 
aggravated by it.  The first record that showed a discussion 
of GERD-related symptoms was the June 2004 examination 
report, where the veteran reported experiencing abdominal 
discomfort caused by anxiety and depression approximately 
once per week.  Here, the Board finds that it is not possible 
to differentiate the veteran's pre-anxiety and post-anxiety 
symptoms.  Therefore, the Board will consider a compensable 
rating based on all of the GERD-related symptoms contained in 
the record.  

The competent medical evidence of record showed symptoms of 
choking, epigastric distress, dysphagia, pyrosis, 
regurgitation, and right arm and shoulder pain.  Medication 
helped to alleviate symptoms, but the symptoms still occur 
frequently, with abdominal pain associated with anxiety and 
depression occurring approximately once per week.  These 
symptoms are reflective of the symptomatology associated with 
a 10 percent rating under Diagnostic Code 7346.  

The veteran's symptoms are not severe enough to warrant a 30 
percent rating under Diagnostic Code 7346.  His symptoms 
caused no functional impairment or considerable impairment of 
health.  The Board concludes that the veteran's GERD has not 
met the criteria for a rating higher than 10 percent for any 
period during the appeal.  Accordingly, a staged rating is 
not in order, and a 10 percent rating is appropriate for the 
duration of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).     
 
The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
veteran's GERD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation) or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).                                          

ORDER

Entitlement to a 10 percent rating for service-connected GERD 
is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


